DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Note that the Examiner’s conclusion after the following analysis of the functional limitations identified below is that these limitations do NOT invoke interpretation under 35 U.S.C. 112(f). 
I. 	35 U.S.C. 112(f): controlling law and USPTO guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained 
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II. 	The functional limitations determination unit and focus control unit of claims 1-4 and 7-15 do NOT invoke interpretation under 35 U.S.C. 112(f).
Claims 1,2, and 12-15 recite the functional limitations, “determination unit [that performs associated functions of claims 1,2, and 12-15];” and claims 1-4,7-11, and 15 recite the functional limitations, “focus control unit [that performs the associated functions of claims 1-4,7-11, and 15].” These limitations satisfy prongs A and B above because they each recite the generic placeholder/nonce term, unit, followed by an associated function. However, they fail to satisfy prong C because the specification and drawings provide a description and an illustration of each these limitations do not invoke interpretation under 35 U.S.C. 112(f). The Examiner recognizes that the last limitation of claim 1 recites “at least one processor or circuit…configured to perform a function of at least one of the [determination unit and focus control unit]” and that a processor or circuit is sufficient structure for performing the functions of the determination unit and focus control unit. However, the “at least one of the units” language results in two equally broad interpretations of the claim, in which the function of the determination unit or the focus control unit is performed by at least one processor or circuit. Therefore, the Examiner submits that the claim language alone is insufficient to remove both the determination unit and focus control unit from the purview of 35 U.S.C. 112(f).
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” Additionally, a claim limitation denotes sufficient structure for performing its associated function when either the claims, the specification, or the drawings evidence a sufficiently-detailed internal component structure and/or an external connection structure corresponding to the limitation. Id. at 1358-59; Williamson, 792 F.3d at 1350-51.
After reviewing the specification and the drawings, the Examiner submits that the associated description and illustration of the limitations identified above are sufficient to affirm the presumption that these limitations are not to be treated in accordance with 35 U.S.C. 112(f). Specifically, Fig. 1 illustrates both the determination unit and focus control unit as part of the camera controller, which is drawn as part of a block diagram, with connection to other components of the imaging apparatus. Additionally, in addressing Fig. 1, the specification details the data that the units/camera controller receive and output in the context of the imaging apparatus’ operation.
III.	Conclusion: the Examiner’s interpretation of the claims
Because Applicant’s disclosure imparts structure to the functional limitations of claims 1-4 and 7-15, they will not be interpreted under 35 U.S.C. 112(f). Accordingly, all claim limitations in this application will be afforded their broadest reasonable interpretation using the plain meaning of their language in light of the specification as understood by one of ordinary skill in the art.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, claims 1, and 15-17 each recite the limitation, “the focus lens.” Additionally, claim 7, on line 2, and claim 11, on line 2, recite the limitations, “the main object” and “the focus detection area,” respectively. In each case, the limitation lacks antecedent basis in the claim. To overcome these rejections, the Examiner suggests amending “the” to “a” in each case. Claims 2-6,8-10, and 12 are rejected as being indefinite because they depend on claim 1 and fail to remedy its indefiniteness. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (US 2010/0315514).
As to claims 1 and 15, Uchida teaches an imaging apparatus (Fig. 1, digital camera “100”) comprising: 

a control apparatus (Fig. 1, DSP “61”), 
wherein the control apparatus includes: 
a determination unit (Fig. 1, saturation detection circuit “66”) configured to determine whether or not a point light source area exists in an image ([0067], specifically the last three lines); and 
a focus control unit (Fig. 1, AF detection circuit “65”) configured to perform a focus control based on an evaluation value sequentially acquired from the image while moving the focus lens ([0066] and [0091]), 
wherein the focus control unit changes a method of the focus control based on a position of the point light source area (Figs. 18 and 19; [0123]; {The Examiner interprets the focus control methods as performing autofocus detection using different priority areas.}), and
wherein at least one processor or circuit is configured to perform a function of at least one of the units (Fig. 1, D(igital)S(ignal)P(rocessor) “61,” saturation detection circuit “66, and AF detection circuit “65”).  
Claim 16 is a method claim reciting steps substantially similar to the functions performed by apparatus claims 1 and 15. Therefore, it is rejected as detailed above.
Uchida discloses stored computer-readable code that causes a device to perform the reference’s functions ([0134]). Accordingly, in light of this disclosure and the passages of Uchida cited above in the detailed rejection of claims 1 and 15, the Examiner submits that the limitations of claim 17 are satisfied. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2010/0315514) in view of Itoh (US 2013/0335619).
As to claims 12-14, Uchida teaches the control apparatus according to claim 1. However, claims 12-14 additionally require and Uchida fails to specifically disclose that the determination unit (1) determines whether or not the point light source area exists based on a ratio of the number of pixels having a luminance value higher than a predetermined luminance value to a total number of pixels included in a predetermined area of the image, (2) determines that the point light source area exists when the ratio of the number of pixels is equal to or higher than a predetermined ratio, and (3) changes the predetermined ratio based on a luminance of an object.
In the same field of endeavor, Itoh discloses an imaging device (Fig. 4) that performs an autofocus function accounting for the possibility of the presence of a point light source (Fig. 6). The device also performs a point light source detection function (Fig. 7), in which the number of pixels of a brightness detection area is counted in relation to two thresholds (Fig. 7, steps “7-4” and “7-5”). First, a determination of whether the percentage of pixels exhibiting luminance greater than a first threshold percentage is performed (1), (2) (Fig. 7, step “7-4;” [0127], lines 1-4; {Although Fig. 7 describes the determination of whether a percentage of pixels with brightness below Y1 being α% or more, a negative determination in step “7-4” is equivalent to determining that the number of pixels with brightness above Y1 is equal to or greater than α%. Additionally, an affirmative determination in step “7-4” occurs when the point light source is present in the brightness detection area, although the step is not ultimately determinative.}}). Then, if the percentage is greater than the first threshold percentage, a determination of the percentage of pixels of the brightness detection area exhibiting a luminance greater than a second threshold percentage is performed (3) (Fig. 7, step “7-5;” {The Examiner interprets threshold β % as the changed threshold, which is based on luminance assessed in step “7-4”.}). Finally, if a percentage of pixels of the brightness detection area is affirmative as to another determination (Fig. 7, step “7-6”), the brightness detection area is deemed to include a point light source (Fig. 7, step “7-7”). In light of the teaching of Itoh, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the point light source detection method of Uchida with that of Itoh as one of ordinary skill in the art would recognize that this modification represents a simple substitution of a known point light source detection process, in which known methods of programming may be used to implement Itoh’s process and Uchida’s autofocus operation is predictably performed in the manner disclosed only with a modified point light source detection method. See MPEP 2143 I. B.

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claim 2, the prior art of record fails to disclose a control apparatus including a focus control unit that determines whether a point light source exists in a first area of an image or only in a second area outside of the first area. Claims 3-11 are allowable because Note that the allowability of claims 2-11 is contingent on overcoming the rejection under 35 U.S.C. 112(b) to claim 1.
Uchida discloses selecting a focus control area from a plurality of focus priority areas based on the presence or absence of a point light source in one of the plurality of focus priority areas. Specifically, Uchida selects the first focus priority area that does not include a point light source. From the flow of Fig. 19, Uchida may determine that a point light source is present in a first focus priority area and then determine that a point light source is not present in a second focus priority area. However, this does not necessarily mean that the point light source is only present in the first focus priority area. Indeed, the point light source may also be included in either the third or fourth focus priority areas. That determination, however, is not necessarily performed in Uchida. Therefore, Uchida does not disclose determination of whether a point light source exists in only a second area as claimed. 
Ohbuchi et al. (US 2013/0201386) discloses an imaging device that excludes a focus area from autofocus detection based on whether it contains a point light source. However, the reference determines where the point light source is in relation to the focus areas and excludes the area based on the point light source position, which the Examiner submits is different from determining whether the point light source exists only in a specific area. Also, once its position is determined, the bounds of the point light source would not necessarily be determined to be only in an area that is outside another area, which is also required by claim 2.



Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Nakai (US 2007/0086767), Yuba (US 2013/0016245), Umezawa et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
5/28/2021